MEMORANDUM**
Terri Edwards appeals the district court’s summary judgment for the Postmaster General in her action alleging discrimination and retaliation based on disability and sex. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s summary judgment, Johnson v. Henderson, 314 F.3d 409, 413 (9th Cir.2002), and we affirm.
A federal employee complaining of discrimination by a government agency must make an initial contact with an EEO counselor within 45 days of the alleged discriminatory act. See Lyons v. England, 307 F.3d 1092, 1105 (9th Cir.2002). Because Edwards failed to comply with the 45 day deadline, and none of the reasons she offered is sufficient to toll the deadline, summary judgment was proper. See Johnson, 314 F.3d at 414.
Edwards’ remaining contentions are rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.